El Juez Asociado Sb. Wole,
emitió la opinión del tribunal.
Esta es una solicitud para agregar un affidavit a la trans-cripción de autos. Según podemos entender, los apelantes en sn alegato impugnaron la acción adoptada por algunos árbitros y alegaron que no' debía ser tomada en consideración. Este alegado affidavit muestra por su faz ser un juramento de los árbitros respecto a las razones por las cuales ellos no tomaron acción, inculpando aparentemente a los apelan-tes. La apelada admite que dicbo affidavit fué radicado en la Corte de Distrito de Humacao después que la transcrip-ción de autos en este caso había sido presentada a esta corte. Alega, en resumen, la apelada, que o debía permitirse a ella radicar el affidavit en esta corte, o de otro modo no debié-ramos tomar en consideración la impugnación hecha por los apelantes a la actuación de los árbitros. Por supuesto, que en este sentido es prematuro para nosotros tomar ninguna acción con respecto a los alegatos o a los autos antes'de que el caso sea oído sobre sus méritos. Con respecto a la mo-ción para agregar un affidavit a los autos, la cual fué radi-cada en la corte de distrito después que la transcripción ha-bía sido recibida en esta corte, esto está claramente fuera de nuestras facultades.
Ni el affidavit ni aparentemente nada de su contenido ja-más fueron sometidos en esta apelación a la corte de dis-trito para su aprobación o para que dictara cualquier reso-lución.
La moción para agregar el affidavit debe ser denegada.

Denegada la corrección de autos.

Jueces concurrentes: Sres. Presidente Hernández y. Aso-ciados del Toro, Aldrey y Hutchison. •